CHINA CARBON GRAPHITE GROUP, INC. c/o Xinghe Xingyong Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China September 8, 2011 Ms. Amanda Ravitz Assistant Director Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:China Carbon Graphite Group, Inc. Post-Effective Amendment No. 2 to Form S-1 Filed August 10, 2011 File No. 333-164760 Dear Ms. Ravitz: Reference is made to the letter dated August 26, 2011 (the “Comment Letter”) to China Carbon Graphite Group, Inc. (the “Company”), setting forth the Staff’s comment to the above-referenced registration statement filed by the Company with the SEC.This letter sets forth the Company’s response to the Staff’s comment. In response to the Staff’s comment, we have updated our financial statements as required by Regulation S-X Rule 8-08. Should you have any questions, please contact Ari Edelman, Esq. at (212) 715-9341. Sincerely, /s/ Donghai Yu cc:Christopher S. Auguste, Esq. Bill Huo, Esq. Ari Edelman, Esq.
